Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The current Application relates a foreign application priority data JP2018-078133 file on April 16, 2018 in which claims 1-6 are pending for examination.

Specification Objection
The disclosure is objected to because of the following informalities:
There are two summaries (a summary and a summary of the invention) which are unclear.  The application’s specification should have one summary.  In addition.  In the summary of the invention, it discusses about a driving support apparatus with elements corresponding to numerals without showing the referent drawing.  Therefore, it is unclear and unable to following the description.  However, a summary is just a short paragraph to resume and highlights the invention’s subject matter.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 cites of “a prohibitor configured to prohibit the executor from executing the collision prevention control when an operation amount of an accelerator operator of the vehicle is equal to or larger than a predetermined stop threshold value” is confused  --.
.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Regarding claims 1-6, the claim limitation, “an object detector configured to detect …”; “an executor configured to execute…”; and “a prohibitor configured to prohibit ….” has/have been interpreted under 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder, “an object detector”; “an executor "; and “a prohibitor” coupled with functional language “configured to detect”; “configured to execute”; and “configured to prohibit without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The “an object detector”; “an executor "; and “a prohibitor” are equivalent to “mean for” because it does not provide a specific structure element.
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph limitation: The specification describes at least the [0010]+ Fig.1 in Pub No. 20190315347 that a driving support apparatus includes an object detector associated with radar device 21 and camera device 22, an executor associated with ECUs (20, 40 & 43), and a prohibitor associated with ECUs (20 & 40).   If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/041092.   Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitation of claims 1-6 are generic to the recited claims, of copending Application No. 16/041092.
There are two other copending Applications such as Application No. 16/139753, and 15/278919.  The current application’s claims limitations are generic to all the cited claims in these two copending application too,
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 cites:
“operator” and “driver” within the claim is unclear whether they are the once or two different people operate in the vehicle.
 “the vehicle is likely to collide”; “the operation amount is satisfied” and “when a driver of the vehicle is likely to erroneously operate” are indefinite and lacks clarity.  The claim fails to define how and what manner the vehicle is going to recognize “the likely” to collision and how the vehicle is “satisfied” operation amount.
“a predetermined stop threshold value” is unclear whether it is a threshold based on the acceleration or the braking.  The specification described in paragraph [0081] (Pub. No 20190315347) that APpcsth relates to the braking and it’s value is a value larger than “0”.  So as soon as the accelerator activated (the vehicle is started run), is the vehicle in collision situation?  
Claim 2-6, have same issue above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka (20140025267) in view of Doi (20130041564).
With regard to claim 1, discloses a driving support apparatus, comprising: 
an object detector configured to detect an object present in front of a vehicle (object detection unit 11, see at least [0023]); 

a prohibitor configured to prohibit the executor from executing the collision prevention control when an operation amount of an accelerator operator of the vehicle is larger than  a predetermined threshold stop value (Fig.9 at S11, S12 & S13, see at least [0058]-[0059]+ or [0039] says when the acceleration pedal depression speed by the driver is determined to be equal or more than the threshold value, the driving force is determined to be suppressed), 
Tezuka fails to teach the collision prevention controlling when the operation amount of the acceleration pressed by the operator of the vehicle is equal or larger than a predetermined stope threshold value within a specific period of from a start point to an end point, the start point being a time point of determination that a predetermined erroneous operation condition relating to the operation amount is satisfied, the predetermined erroneous operation condition being satisfied when a driver of the vehicle is likely to erroneously operate the accelerator operator, the end point being a time point of determination that a predetermined consideration period has elapsed since the predetermined erroneous operation condition has no longer been satisfied.
Doi discloses a safeguard system for vehicle (see the abstract).  The system control the vehicle  to prevent collision when the operation amount of the acceleration pressed by the operator of the vehicle is equal or larger than a predetermined stope threshold value within a specific period of from a start point to an end point (see at least [0050]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tezuka with controlling the vehicle  to prevent collision when the operation amount of the acceleration pressed by the operator of the vehicle is equal or larger than a predetermined stope threshold value within a specific period of from a start point to an end point as taught by Doi for providing safety performance of the vehicle

With regard to claim 2, Doi teaches that the 50prohibitor is configured to determine satisfaction of the predetermined erroneous operation condition when the operation amount is larger than a first predetermined amount and an operation amount of a brake operator of the vehicle is larger than a second predetermined amount (see at least [0050]-[0055]+).  

With regard to claim 3, Tezuka teaches that the prohibitor is configured to determine satisfaction of the predetermined erroneous operation condition when a reoperation condition is satisfied, the reoperation condition being satisfied when a history of the operation amount in a predetermined period immediately before a current time point indicates a reoperation state, in which the driver has performed an increase operation of increasing the operation amount after performing a decrease operation of decreasing the operation amount (see at least [0040]-[0045]+).  

With regard to claim 4, Tezuka teaches that the prohibitor is configured to determine satisfaction of the reoperation condition when the operation amount has decreased from 

With regard to claims 5-6, Doi teaches execute the collision prevention control even when the operation amount is equal to or larger than the predetermined stop threshold value in a case where the detected object (see at least [0042]-[0047]).  So these claims are design choices of condition of a pedestrian and/or bicycle in an expected way implementing of Tezuka in view of Doi with no new or unexpected result.

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Danner (20090037055) discloses a system for collision avoidance used in a vehicle (see the abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662